NUMBER 13-12-00024-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

                             IN RE R. WAYNE JOHNSON


                         On Petition for Writ of Mandamus


                           MEMORANDUM OPINION
       Before Chief Justice Valdez, Justice Garza, and Justice Vela
                   Memorandum Opinion Per Curiam1
       Relator, R. Wayne Johnson, appearing pro se, has filed a petition for writ of

mandamus arguing that respondent, the presiding judge of the 156th District Court of

Bee County, Texas, has issued a void order dismissing the underlying lawsuit brought

by relator for failure to obtain permission to file suit from the local administrative judge.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.103 (West 2002) (requiring

persons declared vexatious litigants to obtain permission from the local administrative


       1
          See TEX. R. APP. P. 52.8(d) (“When denying [mandamus] relief, the court may hand down an
opinion but is not required to do so.”).
judge before filing suit in district court).

       Having reviewed and fully considered relator’s petition, this Court is of the

opinion that relator has not shown himself entitled to the relief requested and that the

petition should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition

for writ of mandamus is DENIED.


                                                   PER CURIAM

Delivered and filed the
18th day of January, 2012.




                                               2